Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 18, 2012.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-12-01030-CV




                  IN RE BARRY DWAYNE MINNFEE, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 07-DCV-158888

                          MEMORANDUM OPINION

      On November 13, 2012, Barry Dwayne Minnfee filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see
also Tex. R. App. P. 52. Barry Dwayne Minnfee has been declared a vexatious
litigant and is therefore subject to the pre-filing order under section 11.101 of the
Texas Civil Practice and Remedies Code. Tex. Civ. Prac. & Rem. Code §§ 11.101,
11.103 (West Supp. 2012).
      Under section 11.103(a), the clerk of this court may not file an original
proceeding presented by a vexatious litigant subject to a pre-filing order under
section 11.101 unless the litigant obtains an order from the local administrative
judge permitting the filing. Tex. Civ. Prac. & Rem. Code Ann. § 11.103(a) & (d)
(West Supp. 2012). On November 20, 2012, we notified Barry Dwayne Minnfee
that we would consider dismissal of his petition unless, within 10 days, he showed
that he has obtained an order from the local administrative judge permitting the
filing of this original proceeding. See Tex. Civ. Prac. & Rem. Code Ann. §
11.103(a) (West Supp. 2012).

      A response was filed on December 3, 2012, but it fails to show Barry
Dwayne Minnfee has obtained an order from the local administrative judge
permitting the filing of this original proceeding. Accordingly, the petition for writ
of mandamus is ordered dismissed.



                                      PER CURIAM



Panel consists of Justices Frost, Christopher, and Jamison.




                                         2